Exhibit 99.2 RONALD G. SKIPPER ATTORNEY AT LAW TO THE BOARD OF DIRECTORS OF PACIFIC PREMIER BANK PACIFIC PREMIER BANCORP, INC., NOTICE OF RETIREMENT Gentlemen: After practicing law for 46 years, I have sold my practice and am looking forward to retirement.In this same vein, after 28 years of serving as a member of the Board of Directors of Pacific Premier Bank and Pacific Premier Bancorp, Inc., nineteen of which were served as Chairman, I hereby submit my notice of retirement effective July 26, 2012. It has been my pleasure to have worked with such a fine Board and management all these years, since the inception of the Bank and the corporate Board.I wish you continued success. In particular, I am deeply grateful to Steve Gardner for all he has done for me throughout the past years.Steve is an outstanding CEO, and I am certain that the Bank will continue to thrive under his and the Board’s direction. Dated: July 13, 2012 /s/ Ronald G. Skipper RONALD G. SKIPPER
